United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2806
                                    ___________

Raphael Mendez,                         *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Federal Bureau of Prisons; Harrell      *
Watts, Administrator, National Inmate * [UNPUBLISHED]
Appeals,                                *
                                        *
            Appellees.                  *
                                   ___________

                              Submitted: November 12, 2010
                                 Filed: November 17, 2010
                                  ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Raphael Mendez, an involuntarily committed federal detainee who is confined
at the Federal Medical Center in Rochester, Minnesota, appeals the district court’s1
denial of his 28 U.S.C. § 2241 petition for a writ of habeas corpus. Upon careful
review, we conclude that Mendez is not entitled to habeas relief for the reasons relied

      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Raymond L. Erickson, Chief United States Magistrate Judge for the District of
Minnesota.
upon by the district court. See Mitchell v. U.S. Parole Comm’n, 538 F.3d 948, 951
(8th Cir. 2008) (per curiam) (standard of review). We also find Mendez’s allegations
of judicial bias to be meritless. See Liteky v. United States, 510 U.S. 540, 555 (1994).
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-